The Decision of August 5, 2010 of the Sentence Review Division was incorrect in that the Decision stated there were two felony charges instead of one felony charge due to one of the felony charges being dismissed by Order of the Montana Supreme Court on March 23, 2010.
Now, THEREFORE, IT IS ORDERED AD JUDGED AND DECREED THAT the August 5, 2010 Decision, Paragraph one, shall be amended to read as follows:
On February 25,2009, the defendant was sentenced to the following: Count I: Thirty (30) years in the Montana State Prison, with five (5) years suspended, for the offense of Sexual Intercourse Without Consent, a Felony. It was further ordered by the Court that the Defendant shall be designated a Level-2 Sexual Offender. The Defendant shall not be eligible for parole until he has completed successfully Phases I and II of the prison’s Sexual Offender Treatment Program. The Defendant shall also participate in Phase III sexual offender treatment while in prison.
DATED this 13th day of October, 2010
Chairperson, Hon. Blair Jones.